PER CURIAM.
Appellant, an inmate in the state prison system, seeks review of a final order summarily denying his petition for a writ of habeas corpus. Although petitioner may not have stated a claim for habeas corpus relief, he arguably showed entitlement to relief by writ of mandamus, see Department of Corrections v. Marshall, 618 So.2d 777 (Fla. 1st DCA 1993). His failure to select the appropriate remedy, without more, is not a proper reason to deny relief, Caverly v. State, 436 So.2d 191 (Fla. 2d DCA 1983). We conclude that the allegations contained in appellant’s petition are sufficient to establish a prima facie case, and to shift the burden of going forward to appellees. Holcomb v. Department of Corrections, 609 So.2d 751 (Fla. 1st DCA 1992). Accordingly, we reverse, and remand with directions that the trial court issue an alternative writ and conduct such further proceedings as may prove necessary.
REVERSED and REMANDED, with directions.
MINER, MICKLE and DAVIS, JJ., concur.